LOTTINGER, Judge.
This is one of three suits in tort which were consolidated for purposes of trial, the other two suits being entitled Embody et al. v. LeBlanc et al., La.App., 131 So.2d 225, LeBlanc v. Indemnity Insurance Company *232of North America et al., La.App., 131 So.2d 232. Our reasons for decision in all three suits were given in our opinion handed down this date in the suit entitled Embody et al. v. Mrs. Lillian M. LeBlanc et al. to which opinion the reader hereof is referred.
For the reasons assigned in our opinion this day handed down in the suit entitled Embody et al. v. LeBlanc et al., there is judgment herein affirming the decision of the Lower Court, all costs of this appeal to be paid by plaintiffs.
Judgment affirmed.